DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 01 Jul. 2021
	Claims 1-20 are pending in this case. Claims 1, 15 and 20 are independent claims

Applicant’s Response
In Applicant’s Response dated 01 Jul. 2021, Applicant amended claims 1, 15 and 20; argued against all rejections previously set forth in the Office Action dated 01 Apr. 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Pub. No.: US 2014/0359413; Filed: Jul. 9, 2014) in view of Yuan et al. (Pub. No.: US 2004/0139397; Filed: Oct. 24, 2003) (hereinafter “Yuan”).
Regarding independent claim 1, 15 and 20, Song disclose a method for extracting web page content and implemented by a terminal device, the method comprising:
setting, using the application program, the web page display component to load and display a web page comprised in a user interface of the application program (0044-0059);
inserting, using the operating system, first instructions for content extraction and second instructions for information feedback into the web page through an interface of the web page display component (0044-0059);
extracting, using the first instructions, content corresponding to first web page coordinates from the web page based on a web event distributed by the web page display component, wherein the web event comprises the first web page coordinates (0044-0059); and
transferring, using the second instructions, the content to the operating system (0044-0059).

Song does not expressly disclose identifying, using an operating system executed by the terminal device, a web page display component of an application program based on a feature of the application program or a feature of a control included in the user interface of the application program.

Yuan teach identifying, using an operating system executed by the terminal device, a web page display component of an application program based on a feature of the application program or a feature of a control included in the user interface of the application program (0018).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Yuan with Song for the benefit of allowing for efficient transmittal of content from the documents when the content is requested by a client (0017).

Regarding dependent claim 2, Song disclose the method of claim 1, further comprising identifying a first control matching a feature model based on a feature of at least one control comprised in the user interface, wherein the first control is the web page display component, wherein the feature comprises at least one of a function feature or a behavior feature of the at least one control, and wherein the feature model represents a common feature of a plurality of web page display components (0037; 0072; 0087).

Regarding dependent claims 3 and 17,Song disclose the method of claims 1 and 15 respectively, further comprising:
searching a preconfigured first database for an identifier of the web page display component based on an identifier of the application program, wherein the preconfigured first database is configured to store a correspondence between the identifier of the application program and the identifier of the web page display component (0046-0055); and
determining, from at least one control comprised in the user interface, a control with an identifier corresponding to the identifier of the web page display component, wherein the control is the web page display component, and wherein the at least one control comprises the web page display component (0072; 0087).

Regarding dependent claim 4, Song disclose the method of claim 1, further comprising determining an injection policy when the application program is installed or when the user interface is created, wherein the injection policy is related to an occasion for rejecting the first instructions and the second instructions, and wherein the injection policy comprises a first policy and a second policy (0047-0050).

Regarding dependent claim 5, Song disclose  the method of claim 4, further comprising searching a second database based on an identifier of the application program or an identifier of the web page display component to determine the injection policy corresponding to the web page display component, wherein the second database is configured to store a correspondence among the identifier of the application program, the identifier of the web page display component, and the injection policy (0047-0055).

Regarding dependent claim 6, Song disclose the method of claim 1, wherein after the user interface of the application program is displayed, the method further comprises invoking, using the operating system, the interface to insert the first instructions and the second instructions into the web page, and wherein the first instructions and the second instructions are inserted into a source code of the web page or a web runtime corresponding to the web page (0049-0050).

Regarding dependent claim 7, Song disclose the method of claim 1, further comprising:
invoking, using the operating system, the interface to insert the second instructions into the web page when the user interface is created (0037; 0049-0050; 0052); and
invoking, using the operating system, the interface to insert the first instructions into the web page after the user interface is displayed, wherein the first instructions and the second instructions are inserted into a source code of the web page or a web runtime corresponding to the web page (0037; 0049-0050; 0052).

Regarding dependent claim 8, Song disclose the method of claim 1, further comprising:
traversing, using the first instructions, a document object model (DOM) tree of the web page to determine a target node corresponding to the first web page coordinates (0083-0085);
Song does not expressly disclose making a determination that a quantity of space characters comprised in second content corresponding to the target node is greater than a specified threshold; and
extracting, based on the determination, third content before a space character in the second content or fourth content after the space character in the second content.

Yuan teach making a determination that a quantity of space characters comprised in second content corresponding to the target node is greater than a specified threshold (0037-0039; 0047-0049; 0054); and
extracting, based on the determination, third content before a space character in the second content or fourth content after the space character in the second content (0037-0039; 0047-0049; 0054).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Yuan with Song for the benefit of allowing for efficient transmittal of content from the documents when the content is requested by a client (0017).

Regarding dependent claim 9, Song disclose the method of claim 1, further comprising:
traversing, using the first instructions, a document object model (DOM) tree of the web page to determine a target node corresponding to the first web page coordinates (0083-0085);
 making a determination that a quantity of characters comprised in second content corresponding to the target node is greater than a specified threshold; and
extracting, based on the determination, characters with a specified length proximate to the first web page coordinates in the second content.

Yuan teach making a determination that a quantity of characters comprised in second content corresponding to the target node is greater than a specified threshold (0037-0039; 0047-0049; 0054); and
extracting, based on the determination, characters with a specified length proximate to the first web page coordinates in the second content (0037-0039; 0047-0049; 0054).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Yuan with Song for the benefit of allowing for efficient transmittal of content from the documents when the content is requested by a client (0017).

Regarding dependent claim 10, Song disclose the method of claim 1, wherein the web event is a custom web event, and wherein the method further comprises:
distributing, using the operating system, a custom system event (0072; 0087); and 
converting the custom system event to obtain the custom web event (0072; 0087).

Regarding dependent claim 11, Song disclose the method of claim 10, wherein the custom system event is configured to trigger from a user operation or simulate using the operating system (0072; 0087).

Regarding dependent claim 12, Song disclose the method of claim 1, wherein an identifier of the application program is an identifier of an installation package of the application program, and wherein an identifier of the web page display component is signature information of the web page display component. (0046-0055).

Regarding dependent claim 16, Song disclose the terminal device of claim 15, wherein the computer program further causes the processor to be configured to:
establish a correspondence between an identifier of the web page display component and an identifier of the application program (0046-0055); and
 store the correspondence in a database (0062-0063).

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Liang et al. (Pub. No.: US 2015/0074513; Effectively Filed: Apr. 28, 2012) (hereinafter “Liang”).

Regarding dependent claims 13 and 18, Song does not expressly disclose the method of claims 1 and 15 respectively, wherein the first instructions and the second instructions are JAVASCRIPT (JS) code or programs.
Liang teach wherein the first instructions and the second instructions are JAVASCRIPT (JS) code or programs (0014).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Liang with Song for the benefit of bringing better browsing experience to the user.

Regarding dependent claims 14 and 19, Song in view of Liang disclose  the method of claims 13 and 18 respectively, wherein the first instructions and the second instructions are configured to run in a JS execution environment, and wherein the method further comprises:
transferring, using the second instructions, the content to a page context using a JS binding mechanism (0014-0016); and
transferring, using the page context in a JAVA Native Interface (JNI) manner, the content to a system service running in a system runtime (0061; 0075).



NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768